AFFIRM; Opinion Filed March 13, 2020




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-00193-CR

                          JOSEPH KIM, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F15-34581-U

                         MEMORANDUM OPINION
                    Before Justices Myers, Schenck, and Carlyle
                             Opinion by Justice Myers
      Appellant Joseph Kim was indicted for indecency with a child by contact and

sexual assault of a child. A jury found him guilty of indecency with a child and

assessed punishment at confinement for two years and a $10,000 fine. Appellant

filed a motion for new trial. Following a hearing at which appellant presented

evidence, the trial court denied the motion. In one issue, appellant contends the trial

court abused its discretion by not granting a new trial because he was denied due

process and due course of law. We affirm.

                                   BACKGROUND

      The record in this case shows that the complainant was born in Korea and that
she and her parents immigrated to the United States when the complainant was three

years old.    After her parents separated and her father returned to Korea, the

complainant’s mother started dating appellant, who also immigrated to the U.S. from

Korea. Appellant and the complainant’s mother got married in 2009, during the

summer between the complainant’s third and fourth grades, after which the

complainant and her mother moved in with him. The complainant’s mother was

over fifty when she married appellant; he was in his late sixties.

       Twenty-one years old at the time of trial, the complainant testified that

appellant, her stepfather, maintained a strict, traditional Korean household. She was

not allowed to date or participate in various social activities, like attending

homecoming or prom, and she found these restrictions very frustrating.

       The complainant testified that around the time when she was in the eighth

grade, her mother and appellant moved her bed into their bedroom.                  The

complainant’s mother told her they did this to keep her safe because one night a

gunshot had gone through their front door and the alarm sounded. Even before this

incident, however, the complainant testified that she had started to feel

uncomfortable around appellant because every morning and night he would put his

hand on her “butt,” outside of her clothing, and ask her to give him a kiss on the lips.

As she grew older, appellant would try to force his tongue into her mouth. The

complainant said her mother witnessed this behavior and told her it was normal for

a father to do that.
                                          –2–
      In the mornings before she went to school, while her mother was walking in

a nearby park, appellant would touch the complainant by putting his hand on her

butt. The complainant said this became “my normal routine.” When she took a

shower, he would enter the bathroom (he never allowed her to lock the door), tell

her to turn around, and put his hands on her breasts. The complainant said that she

told her mother about this, and her mother replied that appellant was just trying to

see if her breasts were “getting bigger.” The complainant testified that she was

sixteen years old when this occurred. At night, appellant would lay on his back

while using his iPad or reading a book and rub the complainant’s butt on the outside

of her clothing or put his hand on her leg “and just feel around,” after which the

complainant would go to sleep. The complainant’s mother was typically in the

bathroom getting ready for bed when this occurred, but she was sometimes present

when appellant touched the complainant. The complainant testified that she told her

mother “many times” that this behavior made her feel uncomfortable, and her mother

“just said that this is how dads show their love to their daughters.”

      As the complainant grew older, the touching progressed from kissing her and

touching her butt to putting his fingers in her vagina. On one occasion, when she

was fifteen or sixteen years old and they needed to go to the grocery store, the

complainant asked appellant if they could use the bigger car, a Mercedes, instead of

the smaller, uncomfortable pick-up truck appellant often drove. Appellant told the

complainant that if she wanted him to take the bigger car he would have to put his
                                         –3–
fingers in her vagina, so the complainant got on her knees, pulled down her pants,

and appellant put his fingers inside her vagina for about two or three minutes. Then

appellant stopped and the complainant “got ready to go.”

      The complainant eventually told her aunt, Choon Soh Park, about the abuse,

and this was the first time she had told anyone what was happening. She moved in

with her aunt Choon and her uncle, who lived in a house on Carver Lane in Irving,

only a five to eight minute drive from appellant’s house on Cheyenne. Appellant

owned both properties. The complainant and her aunt met with a lawyer who was a

family friend, Jason Choe, in 2014, before they told anyone at school or the police

about the abuse. The complainant testified that they met with him “[b]ecause he was

a friend of ours, and maybe he could help us and see what options we had.” Based

on his advice, the complainant went to see her school guidance counselor. She told

the counselor everything that was happening at home, and the counselor brought her

to see the school resource officer, who in turn contacted an investigator with the

Children’s Advocacy Center. The complainant was interviewed at the Advocacy

Center and charges were filed.

      The complainant testified that she never went back to see Choe after that 2014

meeting, but they talked on the phone. However, the complainant said that she also

consulted with another attorney, Brian Min, and likewise told him everything that

had happened. The complainant testified that she did not want to pursue any kind

of civil suit against appellant, that she did not have any interest in money from him,
                                         –4–
and that if an attorney took action on her behalf she was not aware of it:

      Q. [STATE:] What happened with Mr. Min?

      A. So, with Mr. Min, it was the same with Jason Cho[e]. I told him
      everything that happened, and he wanted to do––he wanted to sue them,
      my mom and stepdad. I said, no, that I did not want to go forward with
      that, that I just wanted to bring him to justice, that’s it.
      Q. So do you know if a lawsuit was ever filed?

      A. I have no idea.

      Q. Do you want to pursue any kind of civil suit?

      A. No.
      Q. Do you have any interests in money from your stepdad?

      A. No.
      Q. If an attorney had taken actions, were you aware of those actions?
      A. No.

      The complainant acknowledged during cross-examination that a lawsuit was

filed on her behalf by Choe in Dallas County in November of 2017, but she testified

that she “never signed anything,” and he filed that lawsuit without her knowledge or

permission:

      Q. [DEFENSE COUNSEL:] You testified yesterday that the only time
      you spoke with Mr. Choe is that one meeting in 2014?

      A. We met, yes, in person, and then we had a phone call.

      Q. What was the phone call?

      A. The phone call was just him asking what I wanted to do, and I told
      him I wanted to go and talk to the guidance counselor at the school.

      Q. This would have been in 2014?

                                         –5–
      A. Yes.

      Q. So you’re saying following that, you had no conversation with him?

      A. Not myself, no.

      Q. What does that mean?

      A. After the meeting with him and the phone call, I didn’t speak with
      him again.

      A. Okay.

      DEFENSE COUNSEL: May I approach the witness?
      THE COURT: Yes.
      Q. Have you seen this before?

      A. Yes.
      Q. What is it?

      A. It’s me suing my mom and my stepdad.

      Q. So this is a lawsuit filed in Dallas County on your behalf, correct?
      A. Yes.

      Q. Filed by Jason Choe?
      A. Yes.

      Q. That’s the attorney we’re talking about?

      A. Yes, but I never signed anything.

      Q. He’s your attorney, right?
      A. Yes, but I never signed anything with him.

      Q. And this was filed in November of 2017, correct?

      A. Yes.

Additionally, the complainant testified:

                                           –6–
        Q. [DEFENSE COUNSEL:] You do recognize, however, the lawsuit
        has been filed in your name?

        A. Yes, we are aware of that, but I never signed that document, and he
        sent that without telling us.

        Q. So the allegation that you’re making now in this court is that Jason
        Choe, a licensed attorney in the state of Texas, has filed a lawsuit in
        your name without your consent or authority?
        A. Yes. He got that document from Brian Min, and I told Brian Min I
        would not like to go forward with that because I did not want to sue
        them.

        The complainant identified defense exhibit 9 as an email that Min sent to her

and Jason Choe on the afternoon of December 13, 2016.1 The email said: “As you

requested, we have terminated our contingency fee agreement and delivered your

case file to Mr. Jason Choe’s office. Please see confirmation of delivery of your

file.” The complainant testified that when she and Min met, they “talked about what

had happened between me and my stepfather,” and Min asked her if she “wanted to

follow through with the civil case.” Min had drafted a petition but she told him that,

no, she did not want to sue “them,” and she was not pursuing money: “When Brian

and I met, we talked about what had happened between me and my stepfather. He

asked me if I wanted to follow through with the civil case, and I told him, no, that I

did not want to sue them, I was not pursuing any money.” The complainant said she

did not have any contact with Min after that because “we did not want to go forward



    1
      She testified that she turned this document over to the prosecutor the week before trial; it was admitted
into evidence.
                                                     –7–
with anything with a civil case.” The complainant testified it was her aunt Choon

who had asked Min to send the case file to Choe, and the complainant never spoke

to Choe about this.

      The complainant testified she had “no idea” the lawsuit filed by Choe sought

damages of over a million dollars, and she denied telling her other aunt, Chin

Haynen, that they were false allegations. She also denied telling her stepsister, Julia

Kim, that her aunt Choon and her uncle were “in this” to get money from appellant.

The complainant was shown defense exhibit 10, her email response to Julia dated

December 29, 2015, saying, in response to a question from Julia asking if the

complainant was still living in the house on Carver Lane (that appellant owed),

“They’re in this for the money from [appellant].” The complainant testified that she

never thought her aunt and uncle were “in it” for the money. She clarified that the

email was referring to her mother’s other siblings, her aunt Chin Haynen (who lived

in Seattle) and her uncle James Kim (who lived in New York), because appellant

was giving them financial support. The complainant testified that her Seattle aunt

was “very close to my mom,” and the complainant noticed that the aunt had a new

Mercedes that was just like the one her mother drove. The complainant believed

appellant gave her aunt Chin that car to keep her on his side.

      The complainant testified that she was not making up the allegations because

she wanted to get away from her parents’ strict rules, nor because her aunt Choon

wanted money from appellant. The complainant insisted that she wanted the case to
                                         –8–
be litigated in criminal court and that if she or her aunt had wanted to file a civil case

against appellant “we would have gone through with it.” The complainant explained

that she wanted the case litigated in criminal court because she wanted “him to feel

the embarrassment that I have felt from him,” and that she wanted “to find justice

against him” because “[h]e did horrible things to me.” She added that “[h]e is a

horrible person.” The complainant admitted she had called the detective on the case

and asked him if the case was filed “under a rape allegation,” because she did not

consider what occurred to be rape, and because her “Seattle Aunt kept saying I made

false accusations.” The detective told her it was filed as indecency with a child.

Toward the end of her testimony, the complainant said it was important that the truth

and only the truth be presented, after which she testified as follows:

      Q. [STATE:] Now, what went on in that house, the touching went on
      for a long time?
      A. Yes.

      Q. When you were 14, was he touching your breasts with his hands?

      A. Yes.

      Q. Did that happen once or many times?

      A. It happened twice that I remember, yes.

      Q. When you were 15, did he penetrate your vagina with his fingers?

      A. He put his fingers inside, yes.

      Q. Okay. Did that happen when you were 15 or about that time?


                                           –9–
      A. It was about that time when I was going into high school, yes.

      The defense provided testimony from appellant’s relatives, including his

daughter (the complainant’s stepsister), his wife (the complainant’s mother), the

complainant’s aunt Chin Haynen (the Seattle aunt), and her uncle James Kim (the

New York uncle). Also testifying were appellant’s pastor, Sung Chul Lee, and

Winston Line, appellant’s attorney in the civil suit filed against appellant. Line

testified that he had filed an answer in the suit, which was filed in the complainant’s

name in 2017 (when she was an adult) against appellant and the complainant’s

mother in Dallas County District Court. Line testified that the suit, which sought

damages, had been abated pending the outcome of the criminal case. Line also

testified that an attorney filing a suit like that without the adult plaintiff’s consent

would be committing a serious breach of legal ethics and risking disbarment.

      During their arguments to the jury, both parties addressed the issue of the

complainant’s alleged financial motivation to pursue a criminal case against

appellant, and in particular the pending civil suit. During its opening statement, the

State framed the issue like this:

      You’ll also hear that in the beginning, [the complainant’s] aunt––and
      she didn’t really know what to do, how to address this in the American
      legal system, so the first thing they did was go see a lawyer. That
      lawyer filed a civil suit. That suit has been abated, and [the
      complainant] will tell you, she had no interest in that. She wanted to
      pursue criminal charges, and so she asked for that to stop.
Defense counsel told the jury:


                                         –10–
      It came to a point and [the complainant] wants to leave the house, and
      she goes to the Parks [her aunt and uncle]. They come and get her.
      They take her. They take her to the house they live in, which, oh, by
      the way, is [appellant’s] house. [Appellant] was nice enough to rent
      them a house in Irving at below market rate. He owns a lot of property
      in the community. He had another house. He let the Parks live there
      and charge them way below market rate. They repay that by accepting
      his stepdaughter into their house, fabricating a story against him,
      dangling the story in front of the some civil lawyer before they ever go
      to the police, figure out there’s a way to get money at the end of this
      story. . . .

During its closing argument, the State argued as follows:

      Now, opposing counsel is going to talk a lot about this civil suit. Her
      aunt is a liar. Her aunt wants this money. Everybody wants money
      from the defendant and that’s the reason that she made up these
      allegations. Well, you didn’t hear any testimony that your verdict today
      is going to affect that civil suit. Even though that civil lawyer testified
      about what he believes every lawyer should aspire to be in their
      practice, you didn’t hear that the outcome of this trial automatically gets
      a check to [the complainant] or her aunt. And believe me, if that
      evidence existed, you would have heard it.

      So there’s no connection between this verdict and the civil suit, and you
      heard repeatedly from these witnesses that they really didn’t consent to
      a civil suit being filed, and there might be some confusion between what
      [was] happening on the lawyer’s end and the client’s end. I think if
      there’s anything that all 12 of you and everyone in this courtroom is
      sure of, is that language presents a challenge in this case. So if you
      have attorneys that don’t understand their clients, clients who aren’t
      sure how to work the legal system, you just don’t have enough evidence
      to show that [the complainant] coming to her aunt . . . was motivated
      by money. Okay.

The jury ultimately acquitted appellant of sexual assault of a child but convicted him

of indecency with a child, assessing punishment at two years’ confinement and a

$10,000 fine.

      Appellant filed his motion for new trial on February 13, 2019, and it included
                                         –11–
exhibits and excerpts from trial testimony. Appellant filed an amended motion for

new trial on March 11, 2019, alleging in part that “[t]here is every appearance” he

“did not receive a fair trial in that the jury did not hear persuasive evidence the

Complainant was untruthful about her motivations to see” attorney Jason Choe, “and

that the complainant was actively pursuing a civil lawsuit while telling the Assistant

District Attorney her only motive was to seek justice.” Appellant also provided

documents showing a civil suit in the complainant’s name had been filed against

appellant and the complainant’s mother in Dallas County by Choe (cause number

DC-17-15192) on November 3, 2017. Exhibit G was an email from the prosecutor

to defense counsel dated February 21, 2019, regarding a visit to her office by the

complainant’s aunt Choon. The email reads as follows:

      Both cases were tried in front of Judge Michael Snipes the week of
      2/5/19. The jury rendered a NG verdict on the Sexual Assault case and
      a Guilty verdict on the Indecency case. They sentenced the Defendant
      to 2 years in prison. During the trial, the defense argued that [the
      complainant] and her family were motivated by money and referenced
      a pending civil suit. In her testimony, the [complainant] made clear that
      she was not interested in money, or pursuing a civil suit, but only
      wanted justice for what had happened in the past. Today (2/21/19),
      Choon Soh Park [the complainant’s aunt] and her son, came to meet
      with me. lnv. Michael Swain was present. The [complainant] was not
      present. Aunt stated that she wanted to hire a civil attorney for the
      [complainant] to pursue a civil claim. She asked about hiring my
      husband, who is a civil attorney, or if I could recommend a civil
      attorney. I explained that I could not recommend a civil attorney for
      her, and that I believe it would [be] unethical for me to do so. I further
      explained that my husband does not do that type of work, but more
      importantly it would be unethical for me to refer the case to him. She
      stated that she had asked the [complainant] to text me about hiring a
      civil attorney, but since the [complainant] had not done so, the Aunt
                                        –12–
        wanted to come meet with me. I have received no texts from the
        [complainant] asking about a recommendation for a civil attorney. She
        has my county issued cell phone number and we have communicated
        in the past via text. After our meeting, I contacted defense attorney,
        Jeff Boncek, and relayed this information, and am sending him this case
        note via email.

        The same judge presided over both the trial and the motion for new trial

hearing. At the beginning of the motion for new trial hearing on April 19, 2019, the

trial judge informed the defense that on the day before he had received a call from

the prosecutor about “certain Giglio2 information by way of impeachment, that had

come to her attention regarding the complaining witness.” The relevant portion of

the record reads as follows:

        [PROSECUTOR]: Your Honor, in our initial trial, the defense––a large
        part of Defense’s argument was that the complaining witness was
        motivated by a desire for money from the defendant and filed a civil
        suit defaming him, alleging in the lawsuit and asking for money. In
        trial, when asked by [defense counsel] “Are you interested in money,”
        she said, “no” emphatically.
        When I spoke with her yesterday on the phone, she was very, very
        upset. She explained that, to her, it wasn’t simply black or white. When
        the case was initially filed by Mr. Choe, I believe, he had let her know
        that they needed to file the case due to statute of limitations. She had
        okayed that. After that, the case was abated––or while the criminal trial
        was pending.
        When I spoke with her yesterday, I said, “[Complainant], what do you
        want to happen?” I said––excuse me. I first said, “[Complainant], why
        do you think the civil case was filed? What’s the purpose?” And she
        said, “For money or for property.” After that, I said, “[Complainant],
        what do you want to happen with the civil trial?” And she said, “I want

    2
      See Giglio v. United States, 405 U.S. 150, 150–55 (1972) (granting defendant a new trial on due
process grounds where the Government failed to disclose a promise of leniency made to its key witness in
return for his testimony).
                                                 –13–
      him to be held accountable. I want him to go to prison. I think he
      should pay for my college. I don’t understand why he has gotten away
      with so much, why I have been hurt so much? And so I do want to go
      forward with the civil suit.”

      THE COURT: And all that was developed in a very significant manner
      during trial?

      [PROSECUTOR]: Yes, sir.
      Attorney Brian Min testified that his relationship with the complainant and

her aunt began on approximately January 5, 2016, when the complainant and her

aunt Choon came to see him. They discussed the complainant’s desire to file suit

against appellant, and Min assisted the complainant with the victim impact statement

that was sent to the office of then District Attorney Susan Hawk. Min’s contract

with the complainant was on a contingency basis, so it was a suit for money. He is

not a criminal defense lawyer “or anything like that.” They never talked about

specific dollar amounts, and he drafted but did not file the civil lawsuit. He testified

that the complainant fired him in December of 2016 and instructed him to send the

case file to Jason Choe, who would “take over from there.” The lawsuit was not

terminated; the file was simply transferred to Choe. That was the extent of Min’s

involvement in the case. He said the complainant’s testimony that she told Min

“everything that had happened,” that he wanted to sue both her mother and appellant,

that she said, no, she did not want to do that, and that she just wanted to bring

appellant to justice, was untrue based on his knowledge. Min testified that the

complainant indicated the purpose of the lawsuit was to get money, and that she

                                         –14–
needed money to go to college.

      Choe testified that he had known the complainant since she was a child

because her aunt and uncle operated a dry cleaner and Choe was a customer there.

He met with her at his office in 2014, but it was not a scheduled client appointment.

At that point, according to his testimony, she was not a client and he was not her

attorney.   He testified that the complainant was consistent “[f]rom the very

beginning” of their conversations that “[s]he had been abused.” But when asked

about the complainant’s trial testimony, Choe testified that, based on his knowledge,

significant portions of her testimony were untrue, including that she had “no idea”

whether a lawsuit was ever filed; that she did not want to pursue any kind of lawsuit;

that she did not have any interest in money from appellant; and that she was not

aware of actions by an attorney:

      [DEFENSE COUNSEL]: Q. . . . She’s answering these questions. This
      is her under oath testimony. She says, “Do you know if a lawsuit has
      ever filed?” She says, “I have no idea.”

      Is that a true statement from the complainant?
      A. (No response).

      Q. Based on your knowledge?

      A. Based on my knowledge, it would be, “no.”

      Q. “Do you want to pursue any kind of civil lawsuit? No.”

      Is that based on your knowledge of your interactions with the
      complainant?
      Is that a true statement she is making to the Court?

                                        –15–
      A. It is not.

      Q. “Do you have any interests in money from your stepdad? No.”

      Is that a true statement, based on your knowledge of interactions with
      the complainant in this case?

      A. That is not.
      Q. [“]If an attorney had taken answers, were you aware of those
      actions? No.”
      Is that true statement.

      A. Based on what I know, it’s not.
      Q. And Exhibit [P] says: You only met with Mr. Choe one time? And
      we had a phone call. And then he asked, What was the phone call? The
      phone call was just me asking him asking [sic] what I wanted to do.
      And I told him I wanted to go and talk to the guidance counselor in
      school. Question: This would have been in 2014? Yes. So you’re
      saying that, following that, you had no conversation with him? Not
      myself, no.

      Is that a true statement by the complainant, based on your interactions
      with her?
      A. It is not.
      Q. And, “What does that mean? After the meeting with him and the
      phone call, I didn’t speak with him again.”

      And she’s talking about 2014. Did you have a number of conversations
      with her, after 2014?

      A. Yes.

      Q. And they were specifically about filing a lawsuit?
      A. No.

      Choe acknowledged he did not have authority to file a lawsuit in 2014, but he

testified that when he filed the lawsuit on the complainant’s behalf in 2017 he “had

                                       –16–
her consent and authority.” He testified that she wanted to file suit against appellant

in 2015, but Choe told her he “was not interested in doing that,” so the complainant

went to attorney Brian Min. Choe testified that the complainant was confused and

upset about the role her mother had played in this matter, and about the effect any

legal proceedings might have on her. Choe testified that the complainant returned

to him in December 2016 to discuss filing suit against appellant. Min had wanted to

file a lawsuit in December 2016 because he thought the statute of limitations would

expire. Choe, however, believed the limitations period would expire two years after

the complainant’s eighteenth birthday, so he filed the lawsuit on November 3, 2017,

two days before her twentieth birthday.

      Defense counsel questioned the complainant in detail regarding her trial

testimony. Under cross-examination by the defense, the complainant explained that

her trial testimony that she told Min, “no,” she did not want to sue “them,” was not

false because Min wanted to sue both her mother and appellant, and she only wanted

to sue appellant:

      Q. [DEFENSE COUNSEL:] This is Exhibit Q. “What happened with
      Mr. Min? So, with Mr. Min, it was same with Jason Choe. I told him
      everything that had happened, and he wanted to do––he wanted to sue
      them, my mom and my stepdad. I said, no, that I did not want to go
      forward with that, that I just wanted to bring him to justice, and that’s
      it.”

      Is that still a true statement? Is that what you told Mr. Min?
      A. I believe that is what I told Mr. Min. And the option to sue them did
      come up.

                                          –17–
      Q. My question is: You did not want to go forward with the suit––you
      just wanted to see––have justice done? You didn’t want any money; is
      that a true statement?

      A. I did not want to go forward with suing my mom.

      Q. Okay. So my question is about Mr. Kim. Did you tell him that you
      wanted to sue Mr. Kim or not?

      A. Yes. I do want to sue Mr. Kim.
      Q. Okay. So to the extent this is about Mr. Kim––which I believe it is
      ––that is not a true statement, is it.

      THE COURT: Is that a sidebar, Mr. Rogers?

      [DEFENSE COUNSEL]: I’m sorry.
      A. So in regards to my stepdad, I said that. No, that is not a true
      statement. I am saying “no” to my mom.
      Q. Okay. So that’s a mistake. You didn’t mean to mislead anybody by
      saying “no” to your stepdad.

      A. Yes. I do want to sue my stepdad––
      Q. Okay.

      A. ––because he deserves no jail time or money.
      The complainant testified that when she saw her mother’s name on the

lawsuit, she thought her mother would go to prison, and that was why she told Min

to drop the lawsuit. She denied giving the jury a false impression. The complainant

said that she had gone to see a family friend, Jason Choe, when she was

approximately sixteen years old, an age at which she did not understand much about

the legal system. The complainant testified she had one meeting with him in 2014

and one telephone call after that, and “didn’t speak with him again.” Later in her

                                       –18–
testimony, however, she suggested that she had misunderstood the questions about

how many times she met or talked with Choe:

      Q. [DEFENSE COUNSEL:] And so in Exhibit P, which has been
      previously admitted, when you say that––you testified yesterday that
      the only time you spoke with Choe is one meeting in 2014. That’s not
      true, is it?

      A. No, it’s not. That is not what I mean when I was thinking about our
      meeting. I was thinking about our first initial meeting.

      Emails introduced by the defense from November 17, 2016, November 29,

2016, December 9, 2016, and December 13, 2016, between attorneys Brian Min and

Jason Choe, showed that Min had prepared to file a lawsuit against appellant and the

complainant’s mother, but his services were being terminated, he was directed not

to file suit, and he was forwarding the complainant’s file to Choe. The December

13, 2016 email from Min to Choe, which was cc’d to the complainant, stated that

Choe was scheduled to meet that day with the complainant and her aunt:

      It is my understanding that you are to meet today with [the complainant]
      and her aunt Choon [ ], and please send me a letter or email confirming
      that I am to be terminated and directed to not file the attached lawsuit.
      Please do so.
      In the event that I do not hear from you or them today, I will send [the
      complainant’s] file to you as directed by [the complainant] and her aunt.

And later that day, as we noted earlier, Min sent an email to Choe and the

complainant confirming the termination of the complainant’s agreement with Min




                                        –19–
and the delivery of the case file to Choe’s office.3

        The complainant did not dispute these emails sent by her attorneys. She

explained that she did not want to sue her mother, and she told Min “I didn’t want

to make the case because he put my mom’s name in the lawsuit.” The complainant

blamed the fact that her mother’s name was on the lawsuit filed by Choe on a

“miscommunication,” and she said this was the reason she testified at trial that Choe

filed the suit without her consent or permission:

        Q. [DEFENSE COUNSEL:] I’d like to show you what’s previously
        admitted as Exhibit N.
        (Exhibit tendered to the witness).

        And in N, it states that the allegation you’re making now in this court
        is that Jason Choe, licensed attorney, State of Texas, filed a lawsuit in
        your name, without your consent or authority. I represent to you, that
        was your testimony in this case. Do you recall that?

        A. Yes.

        Q. And then you said, yes. “He got that document from Brian Min. I
        told him I would not like to go forward because I would not like to sue
        them”?
        A. Yes.

        Q. Is that statement accurate?

        A. Yes.

        Q. That’s accurate. You wanted to––

        A. I did not want to sue my mom, no.


    3
      Other documents admitted by the defense included a letter dated January 6, 2016, from appellant’s
attorney to the complainant’s aunt Choon and her uncle, giving them thirty days to vacate the property on
Carver Lane, which appellant owned.
                                                 –20–
      Q. So—

      A. But her name was still in the lawsuit, when Jason [Choe]––when
      Jason got the file. And I was honestly surprised that my mom’s name
      was still in there. There was a lot of miscommunication in this.

      Q. Did you say any of that to the jury on the day of trial?
      A. No, I did not.

      Q. When you were going to trial?
      A. No, I did not.

      Q. So you led them to believe you did not want to file a lawsuit?
      A. Honestly, I don’t remember most of the things.

      Q. Okay. So––but this is accurately your testimony?
      A. That is my testimony, yes.

      Q. You did authorize Jason Choe to file a lawsuit on your behalf?
      A. Yes.

      However, the complainant maintained that her trial testimony that she had no

idea a lawsuit had been filed on her behalf was correct, and this was why she tried

to hire a civil attorney to sue appellant after the jury’s verdict:

      Q. [DEFENSE COUNSEL:] I would like to show you what is Exhibit
      Motion for New Trial O, for Oscar.
      (Exhibit tendered to the witness).

      “So do you know if a lawsuit was ever filed? I have no idea.”

      A. Yes. I had no idea, I really didn’t.
      Q. So you did not––when you authorized Jason Choe to file a lawsuit,
      you’re now saying you didn’t know he filed a lawsuit in your behalf?

      A. Maybe during that time, I might have spoke with him. I did. But

                                          –21–
      years have passed since then. I really did not know he filed a lawsuit.

      Q. And so you met with Jason Choe in 2014. And then you left him
      and went to Mr. Min in 2016. And then you stayed with Mr. Min
      through 2016 for a year. And then you went back to Choe in ‘17. And
      then he files a lawsuit two days before your November birthday in
      2017?

      A. Yes, but we had no communication after that—
      Q. And now you’re testifying in 2019. And your testimony is: [“]So
      do you know if a lawsuit was ever filed? I have no idea.”

      A. Yes, I did. You look for other lawyers, after criminal trial is over.
      If I had an idea that the lawsuit was filed, why would you look for
      another lawyer? I did not know that Jason was my lawyer, I really did
      not.
      Q. By looking for another lawyer, are you referring to [the prosecutor’s]
      husband?

      A. Yes. It was a question that was brought up.
      Q. And so when you’re talking about looking for another lawyer, can
      you explain to the judge what you meant by that?
      A. We were looking for a civil lawyer, yes.
      Q. And you went to––or your aunt went to [the prosecutor] to see if she
      would––her husband would represent you?

      A. Yes. My aunt did ask [the prosecutor] because during our meeting,
      she brought up that her husband was a civil lawyer.

      Q. And so you had––and this is after the verdict?

      A. Yes.
      Q. And after the verdict, you wanted to sue your stepfather, correct—

      A. Yes.
The complainant insisted she did not have any interest in money from appellant, but

she admitted “[i]t was an option that was given to us” and “we took it.” She testified:
                                         –22–
      Q. [DEFENSE COUNSEL:] In Exhibit O where you say, you do not
      have any interests in money from your stepdad, that doesn’t refer to
      your stepmother, does it––I mean, to your mother, does it?

      A. No, it does not.

      Q. You say, “no.” Is that true?
      A. Honestly, I do not have any interest in money from him. It was an
      option that was given to us, so we took it.
      Q. Okay. So your testimony now is that “Do you have any interests in
      money from your stepdad? No.” That’s a true statement?

      A. Honestly, I could care less. All I wanted was for him to go to jail.
      That is why I spoke with Jason [Choe].
      Q. Are you interested in pursuing a lawsuit with him now?

      A. Yes, I am.
      Q. Okay. So it was just this moment in time, in Exhibit––during your
      trial testimony, at the moment you’re in front of the jury and you’re
      being asked about your motives to testify falsely about your
      stepfather—

      A. It was not false.
      Q. ––it was at that one moment, is when you did not want to have––you
      did not have any interest in money—
      A. I didn’t have interest—

      Q. ––is that your testimony?
      A. ––in his money.

      The complainant testified that at the age of sixteen she did not understand

much about the legal system and did not know the difference between criminal and

civil law. She testified: “[T]hey told us we could file to sue them” but “never said

‘civil,’ so we took that option to sue [appellant].” She explained that she sought out

                                        –23–
the advice of attorneys because appellant had “touched me every single night,” an

accusation she insisted was still true. She testified that if she had wanted money

from appellant she would have dropped the charges against him because her mother

had offered her money and a car, among other things, to drop the charges, but she

would not accept such things. Her aunt Choon, who had been very protective of her,

believed appellant should go to prison and should have to pay for college for the

complainant because of everything he had put her through.

      After hearing all of the evidence presented, the trial court took the matter

under advisement. The court subsequently denied the motion for new trial in an

order signed on April 23, 2019, based on a review of appellant’s motion, the

supporting brief, and the exhibits and evidence admitted at the hearing. The trial

court made no findings of fact or conclusions of law.

                                    DISCUSSION

      In his point of error, appellant argues the trial court abused its discretion by

not granting a new trial because appellant was denied due process and due course of

law when the State relied on the complainant’s false testimony at trial. Appellant

claims the complainant had a financial motive to testify falsely because she filed a

lawsuit against him in 2017 seeking over a million dollars in damages, and she left

the jury with a false impression that she did not want appellant’s money because she

was only seeking justice. Appellant also argues that this false testimony was

material because the trial centered on the complainant’s uncorroborated testimony
                                        –24–
that an offense occurred.

      It is well established that granting or denying a motion for new trial lies within

the trial court’s discretion. Lewis v. State, 911 S.W.2d 1, 7 (Tex. Crim. App. 1995).

Therefore, the standard of review for a trial court’s ruling on a motion for new trial

is abuse of discretion. State v. Gonzalez, 855 S.W.2d 692, 696 (Tex. Crim. App.

1993). We will reverse a trial court’s ruling only when the decision to grant or deny

the new trial was so clearly wrong that it was outside the zone within which

reasonable persons might agree. Id. at 695 n. 4. In the absence of contrary evidence,

it is presumed the trial court properly exercised its discretion. Beard v. State, 385
S.W.2d 855, 856 (Tex. Crim. App. 1965).

      “‘The Due Process Cause of the Fourteenth Amendment can be violated when

the State uses false testimony to obtain a conviction, regardless of whether it does

so knowingly or unknowingly.’” Ex parte Chavez, 371 S.W.3d 200, 207–08 (Tex.

Crim. App. 2012) (quoting Ex parte Robbins, 360 S.W.3d 446, 459 (Tex. Crim. App.

2011)). The due-process inquiry is twofold: (1) was the testimony false and, if so,

(2) was it material. Ex Parte Weinstein, 421 S.W.3d 656, 665 (Tex. Crim. App.

2014); Chavez, 371 S.W.3d at 207–10. A defendant must prove these two prongs

by a preponderance of the evidence. Weinstein, 421 S.W.3d at 664–65.

      Testimony need not be perjured to constitute a due-process violation; it is

sufficient if the testimony was “false.” Weinstein, 421 S.W.3d at 665; Chavez, 371
S.W.3d at 208. The question we must ask in a false testimony claim is whether,
                                         –25–
taken as a whole, the testimony “gives the jury a false impression.” Chavez, 371
S.W.3d at 208; see also Weinstein, 421 S.W.3d at 666. Mere inconsistencies or

conflicts in evidence do not establish falsity, and moderate differences between the

evidence suggesting falsity and the complained-of testimony are likewise

insufficient to establish falsity. Ex parte De La Cruz, 466 S.W.3d 855, 870–71 (Tex.

Crim. App. 2015). Also, the good or bad faith of a witness or the State is irrelevant

to a false-testimony due-process analysis. Weinstein, 421 S.W.3d at 666.

      If the testimony is determined to be false, we then determine whether it was

“material.” Weinstein, 421 S.W.3d at 665. False testimony is material if there is a

“reasonable likelihood” it affected the judgment of the jury. Id. (citing Chavez, 371

S.W.3d at 206–07). “This standard is more stringent (i.e., more likely to result in a

finding of error) than the standard applied to Brady claims of suppressed evidence,

which requires the defendant to show a ‘reasonable probability’ that the suppression

of evidence affected the outcome.” Ex parte Ghahremani, 332 S.W.3d 470, 478

(Tex. Crim. App. 2011). The “reasonable likelihood” standard is the equivalent of

the standard for constitutional error, which requires the beneficiary of constitutional

error to prove beyond a reasonable doubt that the error did not contribute to the

conviction or punishment. Id. We consider the entire record in assessing the

materiality of false testimony. Chavez, 371 S.W.3d at 209–10.

      Citing the testimony of the two attorneys and the complainant herself at the

motion for new trial hearing, appellant argues that the complainant’s testimony at
                                         –26–
trial that she did not have a financial motive for her testimony was false, as was her

testimony that she did not authorize the civil lawsuit or that she only consulted with

Choe in 2014. Appellant also argues that because defense counsel never had a “Perry

Mason moment” to show the complainant’s testimony was false, the jury did not

have an opportunity to truly weigh her alleged financial motive. Additionally,

appellant argues that “[h]ad the jury heard that the Complainant was not only

interested in obtaining justice but was interested in receiving over one million dollars

from the Appellant, there is reasonable probability that the verdict in this indictment

would have been not guilty.”

      For support appellant cites Ramirez v. State, 96 S.W.3d 386 (Tex. App.––

Austin 2002, pet. ref’d), which involved the deception of the court and jurors through

the presentation of known false and misleading evidence. In Ramirez, the State

elicited testimony from the complaining witness that after the defendant, a

uniformed police officer, had forced her to perform oral sex, she called the Austin

Police Department, then called 911, and finally called an attorney. Id. at 392. The

complainant testified that she “was just asking” the attorney what she should do, that

she “didn’t know who to trust,” that she was not “looking for anything out of it,” and

that she was just trying to get some advice. Id. The State asked the complainant if

she contacted the attorney to “try to get money or anything like that?” Id. at 393.

She replied, “No, I’m not worried about money. I just want justice out of the whole

case.” Id. Later, however, it was shown during the hearing on a motion for new trial
                                         –27–
that, prior to trial, the attorney had “informed the particular prosecutors in the

criminal case that he had filed the civil lawsuit or intended to do so shortly

thereafter.” Id. The State did not dispute this testimony. Id. The Austin Court of

Appeals noted that despite the previous granting of the appellant’s Brady motion,

the State had purposely elicited the complained-of testimony and allowed it to

remain uncorrected. Id. The court also observed that when the complainant testified

at trial, there was, in fact, a civil suit already on file. Id. at 395. The State argued

that the complainant had no knowledge the civil lawsuit had been filed and did not

know her testimony was false, but as the court of appeals pointed out, “the State

knew her testimony was false and misleading and used it.” Id.

      The situation in the present case is different. To begin with, no one is alleging

the State knew the complained-of testimony was false. Moreover, based on our

review of the record, the trial court could have concluded that although the

complainant was sometimes inaccurate in her trial testimony regarding matters such

as dates or the number of conversations she had with attorneys, her trial testimony

about her lack of knowledge about the actual filing of a civil suit and the absence of

a financial motive was not false. See, e.g., De La Cruz, 466 S.W.3d at 870–71 (mere

inconsistencies or conflicts in evidence do not establish falsity, nor do moderate

differences between evidence suggesting falsity and the complained-of testimony).

As the complainant asked during her motion for new trial testimony, “If I had an

idea that the lawsuit was filed, why would you look for another lawyer?” The
                                         –28–
complainant also pointed out she did not have a sophisticated understanding of the

American legal system at the age of sixteen and did not know the difference between

civil and criminal law. A reasonable interpretation of the record is that the actions

of both the complainant and her aunt Choon showed they did not understand that a

civil suit had been filed. Indeed, it was only after appellant had been acquitted of

sexual assault that the complainant’s aunt Choon talked to the prosecutor and sought

to hire the prosecutor’s husband, a civil attorney, to pursue a civil claim against

appellant––perhaps believing the complainant could get justice through a civil suit

for money for the abuse appellant had inflicted on the complainant.

      In addition, the complainant stood by her trial testimony that she never wanted

to file a lawsuit against them, referring to both appellant and her mother. Appellant

ridicules the complainant’s “parsing” of the word “them,” arguing it is irrelevant to

the false impression left with the jury that she did not want to sue or did not want

money from appellant. Yet, the complainant stood by her trial testimony, and she

explained the apparent discrepancy. As she testified at the motion for new trial

hearing, the complainant had a complicated relationship with her mother, and she

feared her mother might go to prison if she was named in the civil suit. This was

why, according to the complainant, “I did not want to go forward with suing my

mom,” but “I do want to sue [appellant].” Furthermore, she never wavered from her

insistence that appellant sexually abused her. She told the jury that she wanted the

case litigated in criminal court because she wanted appellant to feel the
                                        –29–
“embarrassment” that she had felt; that she wanted to find “justice against him;” and

that he had done “horrible” things to her. And she testified at the motion for new

trial hearing that if she had just wanted money from appellant she could have

accepted her mother’s offer of money and a car, among other things, to drop the

charges––an offer the complainant refused. We conclude that no false impression

was left with the jury regarding the complainant’s lack of a financial motive or

interest. Accordingly, appellant has not shown the complainant’s testimony at trial

was false.

      More significantly, the key factor distinguishing this case from Ramirez is that

in the instant case the complainant’s alleged financial motivation or interest in the

case was extensively explored at trial. The complainant was, as we have seen,

subject to thorough cross-examination by defense counsel regarding, among other

things, the civil lawsuit, Jason Choe, and whether he filed suit with the complainant’s

consent. As the trial judge pointed out at the end of the motion for new trial hearing,

the complainant was subject to “very vigorous” cross-examination by defense

counsel “to the extent she got extremely emotional and was actually a little bit

defiant toward” defense counsel. The defense also called a civil attorney to cast

doubt on the idea Choe could have filed the lawsuit without the complainant’s

knowledge. And defense counsel emphasized this point during closing arguments,

ridiculing the notion that Choe would have filed suit without the complainant’s

consent. He called the accusations against appellant a “con” or a “put-up,” an effort
                                         –30–
to simply “squeeze money” out of him:

      . . . . This lawsuit is huge. The lawsuit is huge. If you think for a
      second––if you think for a second that this is just some rogue lawyer,
      stop and think. They went to the lawyer. They went to the lawyer
      because [the complainant] told you that was a family friend. This isn’t
      some lawyer that’s operating in a strip mall taking advantage of a
      language barrier to prey on clients to enrich himself. They went to see
      Jason Choe immediately, even before they called the police, which also
      doesn’t make any sense if you really think about it. They go see the
      civil lawyer first, and it’s Jason Choe.

      So you mean Jason Choe, someone that they knew, someone they went
      to first, they considered a trustworthy family friend to give them good
      advice, is then going to put himself in a situation where he could be
      charged with a felony offense himself or potentially be disbarred for
      filing a lawsuit asking for over a million dollars, because of allegations
      of child sexual abuse, where she’s listed as the plaintiff against
      [appellant] and her mother?

      It goes back to what I told you in opening statement, this is a con. This
      is a put-up. They’re trying to squeeze money out of a successful man
      who is an old school Korean, traditional and rigid. And his
      stepdaughter, who came into his life, and he came into her life when
      she’s about ten and he’s nearly 70, the age of like her grandpa, and
      you’re trying to like blend that, and it didn’t blend. It never blended. It
      got to the point where she wanted out of there. She wanted out of there.
      She wanted to go back and live with her aunt and uncle who she’d lived
      with before. There was less restrictions. Things were easier. She
      wanted out.
      Given how thoroughly the complainant’s alleged financial motivation or

interest was explored at trial, we do not believe it is reasonably probable the outcome

of the trial would have been different if evidence had been presented to the jury that

the complainant knew before trial that an attorney had already filed a civil suit on

her behalf, that she consulted with her attorney on that case more than once, or that

she wanted to be financially compensated by appellant because he sexually abused
                                         –31–
her. See, e.g., Webb v. State, 232 S.W.3d 109, 115 (Tex. Crim. App. 2007) (“The

mere possibility that an item of undisclosed information might have helped the

defense, or might have affected the outcome of the trial, does not establish

‘materiality’ in the constitutional sense.”). Therefore, we conclude appellant has

failed to carry his burden on both the materiality and the false testimony prongs of

his false-testimony due-process claim.4 The trial judge’s ruling denying the motion

for new trial was, consequently, not an abuse of discretion, and we overrule

appellant’s issue.

        We affirm the trial court’s judgment.



                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190193F.U05




    4
    Although appellant also references his right to the due course under the Texas Constitution, see TEX.
CONST. art. I, § 19, our inquiry is confined to the issue that was briefed and argued by the parties.
                                                 –32–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JOSEPH KIM, Appellant                         On Appeal from the 291st Judicial
                                              District Court, Dallas County, Texas
No. 05-19-00193-CR          V.                Trial Court Cause No. F15-34581-U.
                                              Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                  Justices Schenck and Carlyle
                                              participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 13th day of March, 2020.




                                       –33–